
	

114 HR 2861 IH: Veteran Employment Transition Act
U.S. House of Representatives
2015-06-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 2861
		IN THE HOUSE OF REPRESENTATIVES
		
			June 23, 2015
			Mr. Peters (for himself, Mr. Ashford, Mr. Van Hollen, Mr. Rush, Mr. Hastings, Mr. Takano, Mr. Jones, Ms. Norton, Ms. Hahn, Ms. Frankel of Florida, Mr. Kilmer, Ms. Bass, Mr. Heck of Washington, and Ms. McCollum) introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committees on Armed Services, Small Business, Education and the Workforce, and Veterans’ Affairs, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To amend the Internal Revenue Code of 1986 to extend the work opportunity credit to certain
			 recently discharged veterans, to improve the coordination of veteran job
			 training services between the Department of Labor, the Department of
			 Veteran Affairs, and the Department of Defense, to require transparency
			 for Executive departments in meeting the Government-wide goals for
			 contracting with small business concerns owned and controlled by
			 service-disabled veterans, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Veteran Employment Transition Act. IWork opportunity credit for recently discharged veterans 101.Work opportunity credit for certain recently discharged veterans (a)In generalSubparagraph (A) of section 51(d)(3) of the Internal Revenue Code of 1986 is amended by striking means any veteran who is and inserting means any recently discharged veteran, or any veteran if such veteran is.
 (b)Recently discharged veteranParagraph (3) of section 51(d) of the Internal Revenue Code of 1986 is amended— (1)by redesignating subparagraph (C) as subparagraph (D), and
 (2)by inserting after subparagraph (B) the following new subparagraph:  (C)Recently discharged veteranFor purposes of subparagraph (A), the term recently discharged veteran means—
 (i)any individual who is described in clause (i) of subparagraph (B) (without regard to certification), and
 (ii)any member of the National Guard who has served for more than 180 consecutive days of— (I)active duty (within the meaning of title 32, United States Code) other than for training,
 (II)full-time National Guard duty (within the meaning of such title 32) other than for training, (III)duty, other than inactive duty or duty for training, in State status (within the meaning of such title 32), or
 (IV)any combination of duty described in subclause (I), (II), or (III), who has been discharged or released from duty meeting such requirements at any time during the 5-year period ending on the hiring date. Such term shall not include any veteran who begins work for the employer before the date of the enactment of the Veteran Employment Transition Act.. (c)Conforming amendmentsSection 51(d) of the Internal Revenue Code of 1986 is amended—
 (1)by adding at the end of paragraph (13) the following new subparagraph:  (E)Pre-screening of recently discharged veterans (i)In generalFor purposes of subparagraph (A), the term pre-screening notice shall include any documentation provided to an individual by the Department of Defense or the National Guard upon release or discharge from the Armed Forces or from service in the National Guard which includes information sufficient to establish that such individual satisfies the requirements of paragraph (3)(C).
 (ii)Additional certification not requiredSubparagraph (A) shall be applied without regard to clause (ii)(II) thereof in the case of a recently discharged veteran who provides to the employer documentation described in clause (i)., and
 (2)by striking paragraph (14). (d)Effective datesThe amendments made by subsections (a), (b), and (c) shall apply to individuals whose hiring date (as defined in section 51(d)(11) of the Internal Revenue Code of 1986) is on or after the date of the enactment of this Act.
				(e)Department of Defense documentation
 (1)In generalThe Department of Defense and the National Guard, as applicable, shall provide— (A)to each individual who is discharged or released from active duty in the Armed Forces of the United States on or after the date of the enactment of this Act; and
 (B)to each member of the National Guard who is released from duty described in section 51(d)(3)(C)(ii) of the Internal Revenue Code of 1986 (as added by this Act) on or after the date of the enactment of this Act;
						documentation described in paragraph (4) (in addition to the documentation which, without regard to
			 this subsection, is provided at the time of such discharge or release). If
			 the documentation which is provided without regard to this subsection at
			 the time of the discharge or release described in the preceding sentence
			 does not include information sufficient to satisfy the requirements of
			 section 51(d)(13)(E)(i) of the Internal Revenue Code of 1986 (as added by
			 this Act), the Department of Defense or the National Guard, whichever is
			 applicable, shall provide additional documentation which includes such
 information.(2)Informational briefing as part of preseparation counselingIn the case of an individual who is discharged or released from duty described in subparagraph (A) or (B) of paragraph (1) after the date of the enactment of this Act, the Department of Defense or the National Guard, whichever is applicable, shall inform such individual, as a part of the individual preseparation counseling required by section 1142 of title 10, United States Code, of the credit for employment of recently discharged veterans under section 51 of the Internal Revenue Code of 1986.
 (3)Request for documentationThe Department of Defense or the National Guard, whichever is applicable, shall provide upon request the documentation required by paragraph (1) to any individual who is discharged or released from duty described in subparagraph (A) or (B) of such paragraph during the 5-year period preceding and including the date of the enactment of this Act.
 (4)Instructions for use of work opportunity creditThe documentation described in this paragraph is a document which includes— (A)instructions for an individual to ensure treatment as a recently discharged veteran for purposes of section 51(d)(3)(C) of the Internal Revenue Code of 1986 (as added by this Act),
 (B)instructions for employers detailing the use of the credit under such section 51 with respect to such individual, and
 (C)the dates during which the credit under such section 51 is available. Such instructions shall be developed in collaboration with the Internal Revenue Service.102.Work opportunity credit made permanent for veterans (a)In generalParagraph (4) of section 51(c) of the Internal Revenue Code of 1986 is amended to read as follows:
					
 (4)TerminationThe term wages shall not include any amount paid or incurred to any individual who— (A)is not a qualified veteran, and
 (B)begins work for the employer after December 31, 2014.. (b)Effective dateThe amendment made by subsection (a) applies to individuals who begin work for the employer after December 31, 2014.
				IIVeteran employment and training services
 201.DefinitionsIn this title: (1)Disabled veteranThe term disabled veteran has the meaning given the term in section 4211 of title 38, United States Code.
 (2)Economically and educationally disadvantaged veteranThe term economically and educationally disadvantaged veteran means such a veteran, within the meaning of chapter 41 of title 38, United States Code. (3)Rehabilitation planThe term rehabilitation plan means an individualized plan formulated for a veteran under section 3107 of title 38, United States Code, that has an employment objective.
 (4)VeteranThe term veteran has the meaning given the term in section 101 of title 38, United States Code. (5)Veteran job training programThe term veteran job training program means—
 (A)the Disabled Veterans' Outreach Program carried out under section 4103A of title 38, United States Code;
 (B)the Homeless Veterans Reintegration Program carried out under section 2021 of that title; (C)the Local Veterans' Employment Representative Program carried out under section 4104 of that title;
 (D)the Transition Assistance Program carried out under section 1144 of title 10, United States Code; (E)the Veterans Workforce Investment Program carried out under section 168 of the Workforce Investment Act of 1998 (29 U.S.C. 2913); and
 (F)the Vocational Rehabilitation & Employment Program carried out under chapter 31 of title 38, United States Code. (6)Veteran job training servicesThe term veteran job training services means the services provided under a veteran job training program.
				202.Coordination between Secretary of Labor, Secretary of Veterans Affairs, and Secretary of Defense on
 veteran job trainingNot later than 1 year after the date of enactment of this Act, the Secretary of Labor, the Secretary of Veterans Affairs, and the Secretary of Defense shall enter into an agreement, covering the 3 departments involved, to govern the coordination of veteran job training services.
			203.Implementation reports on veteran job training programs
 (a)Report requiredThe Secretary of Veterans Affairs and the Secretary of Labor shall prepare an initial and a final report on the veteran job training programs of the Department of Veterans Affairs and Department of Labor as described in this section.
 (b)Department of Veterans AffairsThe Secretary of Veterans Affairs shall include in each of the reports required by subsection (a), with regard to the Department of Veterans Affairs, information describing each of the following:
 (1)The actions taken by the Department to ensure that States receive sufficient guidance to comply with Federal laws regarding veteran job training programs.
 (2)The extent to which the Department reviewed and incorporated into its operations— (A)the employment related initiatives of the Yellow Ribbon Reintegration Program under section 582 of the National Defense Authorization Act for Fiscal Year 2008 (Public Law 110–181; 10 U.S.C. 10101 note); and
 (B)the conclusions of the Credentialing and Licensing Task Force of the Department of Defense. (3)The extent to which veterans’ employment outcomes result from participation in the Vocational Rehabilitation & Employment Program carried out under chapter 31 of title 38, United States Code, rather than from other factors.
 (4)Actions taken by the Department to ensure that veterans with a rehabilitation plan receive veteran job training services consistent with the rehabilitation plan.
 (5)Efforts taken by the Department to better serve veterans living in rural communities. (c)Department of LaborThe Secretary of Labor shall include in each of the reports required by subsection (a), with regard to the Department of Labor, information describing each of the following:
 (1)The matters referred to in paragraphs (1), (2), (3), and (5) of subsection (b). (2)The extent to which veterans’ employment outcomes result from participation in the veteran job training programs specified in subparagraphs (A) through (E) of section 201(5), rather than from other factors.
 (3)The actions taken by the Department to provide States with clear guidance for determining which veterans are classified as economically and educationally disadvantaged veterans, or in other categories of veterans.
 (4)The progress of the Department in clarifying its approach to determining which participants in the Disabled Veterans Outreach Program carried out under section 4103A of title 38, United States Code, shall receive intensive services (as defined in section 134(d)(3) of the Workforce Investment Act of 1998 (29 U.S.C. 2864(d)(3))).
 (5)How the Department reports on goals for performance, and actual performance, on performance standards or other measures, for each of its veterans job training programs, including an assessment of how to better monitor employment outcomes for disabled veterans.
 (d)Submission of reportsThe Secretary of Labor and the Secretary of Veterans Affairs shall submit to Congress— (1)not later than 1 year after the date of enactment of this Act, the initial report required by subsection (a); and
 (2)not later than 2 years after such date, the final report required by subsection (a). (e)Internet publication of Department of Labor data on performance goals and outcomesThe Secretary of Labor shall publish on a publicly accessible, user-friendly Internet website the goals and actual performance data described in subsection (c)(4).
				204.Expansion of pilot program on receipt of civilian credentialing for skills required for military
 occupational specialtiesSection 558(b)(1) of the National Defense Authorization Act for Fiscal Year 2012 (Public Law 112–81; 10 U.S.C. 2015 note) is amended by striking not less than three and inserting the MOS 31B Military Police, MOS 15Q AC–Air Traffic Controller, and MOS 12M Fire Protection military occupational specialties and not fewer than three and not more than five additional.
 205.Rule of constructionNothing in this title shall be construed to affect any other Federal law specifying a reporting requirement.
			IIIHonoring promises to service-disabled veterans
			301.Transparency in contracting goals for small business concerns owned and controlled by
 service-disabled veteransSection 15 of the Small Business Act (15 U.S.C. 644) is amended by adding at the end the following:  (s)Transparency in contracting goals for small business concerns owned and controlled by service-Disabled veterans (1)DefinitionsIn this subsection—
 (A)the term covered contractor means a contractor that is required to submit a subcontracting plan under section 8(d) to an Executive department;
 (B)the term Executive department has the meaning given that term in section 101 of title 5, United States Code; and (C)the term physically completed has the meaning given that term in section 4.804–4 of the Federal Acquisition Regulation, or any successor thereto.
 (2)Reports to AdministratorNot later than 1 year after the date of enactment of this subsection, and annually thereafter, the head of each Executive department shall submit to the Administrator a report that contains—
 (A)the percentage of the total value of all prime contracts awarded by the Executive department to small business concerns owned and controlled by service-disabled veterans during the 1-year period ending on the date of the report;
 (B)the name of each covered contractor to which the Executive department awards a contract; (C)for each contract awarded to a covered contractor by the Executive department—
 (i)the percentage goal negotiated under section 8(d)(6)(A) for the utilization as subcontractors of small business concerns owned and controlled by service-disabled veterans; and
 (ii)if the contract is physically completed during the 1-year period ending on the date of the report, the percentage of the total value of subcontracts entered into by the covered contractor awarded to small business concerns owned and controlled by service-disabled veterans;
 (D)the weighted average percentage goal negotiated by each covered contractor under section 8(d)(6)(A) for the utilization as subcontractors of small business concerns owned and controlled by service-disabled veterans for all contracts awarded by the Executive department to the covered contractor;
 (E)for all contracts awarded to covered contractors by the Executive department that are physically completed during the 1-year period ending on the date of the report, the percentage of the total value of all subcontracts awarded by covered contractors that were awarded to small business concerns owned and controlled by service-disabled veterans; and
 (F)the dollar amount by which the Executive department exceeded or failed to meet the Government-wide goals under subsection (g) for prime contracts and subcontracts awarded to small business concerns owned and controlled by service-disabled veterans.
 (3)RankingsFor the first full fiscal year following the date of enactment of this subsection, and each fiscal year thereafter, the Administrator shall rank—
 (A)the Executive departments, based on— (i)the percentage of the total value of prime contracts awarded by the Executive departments to small business concerns owned and controlled by service-disabled veterans; and
 (ii)the percentage of the total value of subcontracts awarded by covered contractors that are awarded contracts by the Executive departments to small business concerns owned and controlled by service-disabled veterans; and
 (B)covered contractors, based on the percentage of the total value of subcontracts awarded by the covered contractors to small business concerns owned and controlled by service-disabled veterans.
							(4)Publication
 (A)WebsiteExcept as provided in subparagraph (B), the Administrator shall publish on a website accessible to the public a user-friendly, electronically searchable report containing—
 (i)the information submitted to the Administrator under paragraph (2); and (ii)the rankings made by the Administrator under paragraph (3).
 (B)Exception for national securityIf the head of an Executive department determines that publication of information contained in a report submitted under paragraph (2) would be detrimental to national security, the Administrator shall not publish the information on the website described in subparagraph (A).
 (C)UpdatingThe Administrator shall update the contents of the website described in subparagraph (A) not less frequently than annually.
							(5)Reports to Congress
 (A)Annual reportThe Administrator shall submit to Congress an annual report on the progress of each Executive department toward meeting the Government-wide goals for contracting and subcontracting established under subsection (g).
 (B)ContentsEach report under this paragraph shall include— (i)a statement of whether the website described in paragraph (4) contains the latest data reported to the Administrator by the Executive departments; and
 (ii)a recommendation of a prime contractor that should be recognized by Congress for outstanding progress in contracting with small business concerns owned and controlled by service-disabled veterans.
 (6)Rule of constructionNothing in this subsection may be construed to affect any other reporting requirement under Federal law..
			
